PER CURIAM.
Appellant appeals the trial judge’s adverse ruling on his petition for declaratory relief concerning the interpretation of a trust agreement. We find no abuse of discretion in the trial court’s refusal to allow Appellant to amend his complaint. However, the trial court did make a mathematical error by awarding Appellant only a 2.5% interest in the corpus of the trust rather than a 5% interest. Under the trust agreement, Lee Levrey was entitled to a 5% share of the corpus per year, and the corpus of the trust consisted of a 50% interest in a country club. Thus, Levrey was entitled to a 2.5% interest per year in the country club as a whole, but a 5% interest in the corpus of the trust. We, thus, reverse and remand for proceedings consistent with this opinion.
STONE, C.J., and FARMER and GROSS, JJ., concur.